Citation Nr: 0832846	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include depression and post-traumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


INTRODUCTION

The veteran had active service from November 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The record reflects that this case was previously before the 
Board in February 2008, at which time it was remanded for 
additional evidentiary development.  For the reasons detailed 
below, the Board finds that the remand directives have been 
substantially complied with based upon the facts of this 
case.  Therefore, a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998). 

The Board notes that the veteran requested a video-conference 
hearing in conjunction with this case, and that such a 
hearing was scheduled for February 5, 2007.  However, the 
veteran later withdrew this request and, therefore, a hearing 
is no longer necessary.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The evidence does not support the veteran's contention 
that he was engaged in combat during his time in service.  

3.  Although the medical evidence reflects that the veteran 
has a diagnosis of PTSD, there is no credible supporting 
evidence to corroborate his report of in-service stressors 
upon which this diagnosis was based.

4.  The competent medical evidence of record does not 
demonstrate that depression or a psychosis is related to 
military service to include an injury or disease sustained in 
service or the presence of a psychosis to a compensable 
degree within one year of discharge.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (Wet 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2007).  

2.  An acquired psychiatric disorder to include depression or 
a psychosis was not incurred in or aggravated by active 
military service and a psychosis may not be presumed to be 
related thereto.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In February 2004 correspondence, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim for service connection, which information and evidence 
that he was to provide, and which information and evidence 
that VA will attempt to obtain on his behalf.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement for service connection.  The RO stated 
that it was responsible for obtaining the veteran's service 
medical records, VA medical or treatment records, and any 
other relevant records held by a federal agency.  The RO also 
stated that VA would make reasonable efforts to obtain 
private medical records.  Further, the RO advised the veteran 
that he should send any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2007).  A 
follow-up VCAA notice was sent to the veteran in January 
2005.  In further regard to its duty to notify, the 
subsequent March 2006 VCAA notice informed the veteran about 
the disability rating and the effective date as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to the duty to assist, the Board notes the 
inclusion of the veteran's service treatment records, 
personnel records, a private physician's statement, and the 
veteran's statements in the claim's folder.  Moreover, it 
appears that all reasonable efforts were conducted to comply 
with the directives of the Board's February 2008 Remand to 
verify the veteran's in-service stressors.  The RO sent 
notice to the veteran in March 2008 requesting more detailed 
information regarding his in-service stressors.  However, the 
veteran did not respond to this request.  Further, prior to 
the Board's Remand, the RO sent two notices to the veteran to 
provide more detailed information regarding his stressors.  
The veteran did not respond to these notices.  Thus, the 
Board finds that VA has fulfilled its duty to assist and no 
further development of the claim is necessary.      

The Board recognizes that VA did not provide a medical 
examination in regards to the veteran's acquired psychiatric 
disorder, to include the PTSD claim.  Under the VCAA, VA is 
required to provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).  After a review of the record, the 
Board finds that VA is not under a duty to afford the veteran 
an examination for his claim for service connection because 
there are no in-service records documenting any psychiatric 
problems or PTSD and there is insufficient evidence to relate 
the veteran's currently diagnosed PTSD and psychosis to his 
time in service.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2007).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  Evidence of continuity 
of symptomatology from the time of service until the present 
is required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In addition to the foregoing, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2007).  
In addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).   

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.   

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

III.	Analysis

The veteran contends that his PTSD is related to his service 
in Vietnam.  Specifically, the veteran references his 
participation in combat as one of his in-service stressors.    

To the extent that the medical evidence indicates the veteran 
has PTSD due to active service, the provisions of 38 U.S.C.A. 
§ 1154(b) provide that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  

The Board finds that the evidence of record does not support 
the veteran's contentions that he was engaged in combat.  
First, the veteran's service personnel records are negative 
for any decoration or award signifying combat.  He received 
the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal; however, these do not demonstrate involvement 
with combat, but only confirm that he was assigned to 
Vietnam.  Further, the personnel records show that the 
veteran's military occupational specialty (MOS) was that of a 
stevedore and supply officer.  Neither of these duties would 
be considered combat duties.  There is no other indication 
within the service personnel records that the veteran was 
involved in combat during his time in Saigon, Vietnam.  The 
Board acknowledges that the veteran's DD-214 Form indicates 
that the veteran was engaged in the Vietnam Counter-Offensive 
Phase II.  However, a campaign is a large scale military 
operation which can involve both combat troops and support 
personnel who are not involved in combat.  See VAOPGCPREC 12-
99.  In light of the veteran's noncombat MOS, the veteran's 
involvement in a campaign does not demonstrate combat.  Thus, 
the Board finds that the evidence of record weighs against 
the veteran's contention that he was involved in combat.  

When a claimant did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  

As the Board finds that the veteran did not participate in 
combat, his reports of his in-service stressors must be 
corroborated.  In a May 2005 statement, the veteran described 
the following in-service stressors that resulted in PTSD: a 
friend drowned when returning in a boat; seeing the dead body 
of another soldier and watching the body being sunk into the 
water; being on guard duty and killing enemy soldiers and 
then cutting off their ears to report a weekly death count; 
living next to a river and being repeatedly shot at; and 
experiencing fire fights.  

Unfortunately, the veteran has not provided sufficient 
descriptive information regarding the events to permit a 
meaningful search of government records in an attempt to 
verify them and he has not submitted corroborative evidence 
from any other source or informed VA of its existence.  The 
Board notes that the RO made several attempts to verify the 
veteran's purported stressors.  The RO obtained the veteran's 
service personnel records and sent three notices to the 
veteran to provide more detailed information regarding his 
in-service stressors.  However, to this date, the veteran has 
failed to respond to any of the notices and has not given any 
information regarding dates or names that could be used to 
verify the veteran's accounts of his in-service stressors.  
Since the veteran has not provided any information other than 
his own statements regarding the in-service occurrences, the 
claim for service connection for PTSD must be denied.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996) (appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor).  

The Board recognizes that the veteran is currently diagnosed 
with PTSD as indicated in a September 2004 letter from the 
veteran's private physician.  However, without a verifiable 
stressor to account for the diagnosis, the diagnosis of PTSD 
by itself is not sufficient to warrant a grant of service 
connection.  The Court has held that just because a physician 
or other health professional accepted the veteran's 
description of his active service experiences as credible and 
diagnosed the veteran as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.  

Lastly, the Board finds that service connection is not 
warranted for any other acquired psychiatric disorder.  The 
September 2004 letter from the veteran's physician indicates 
a diagnosis of psychosis, however, there is no evidence of 
any psychiatric problems during the veteran's time in service 
or within one year of service to a compensable degree.  
Further, there is no nexus opinion relating the veteran's 
current psychosis to service.  Similarly, no evidence relates 
a depressive disorder to military service.  Thus, service 
connection on a direct or presumptive basis for psychosis or 
other psychiatric disorder is also not warranted.  See 
38 C.F.R. §§  3.304; 3.309 (2007).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder to include depression and PTSD is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


